Citation Nr: 1508597	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  07-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from July 1954 to March 1958.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a February 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a compensable rating (i.e., a rating higher than 0 percent) for post-operative residuals of a left inguinal herniorrhaphy.

The Board issued a decision in January 2010 also denying a compensable rating for this service-connected hernia disability, but granting a separate 10 percent rating for a painful and tender scar as a residual of the hernia surgery.  As well, the Board determined the Veteran had filed an additional, derivative, claim for a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because this additional derivative TDIU claim needed to be further developed before being decided, the Board remanded this derivative TDIU claim to the RO via the Appeals Management Center (AMC).  See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001).

The AMC subsequently completed the requested development of this derivative TDIU claim, issued a supplemental statement of the case (SSOC) in August 2010 denying this claim, and returned the file to the Board for further appellate consideration of this claim.

The Board advanced the appeal of this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  But in an October 2010 decision, the Board denied this derivative TDIU claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In December 2011 the Court granted a Joint Motion for Partial Remand.  The motion acknowledged that the May 2010 VA opinion as to whether the Veteran was totally disabled due to his service-connected 
post-operative residuals of a left inguinal herniorrhaphy was not fully supported.  

A remand of the claim therefore was necessary for a new VA examination and opinion addressing this issue.  Because of this, in July 2012 the Board in turn again remanded this claim to the RO via the AMC.  The AMC obtained this additional comment in August 2012 and since has readjudicated but continued to deny this claim in a June 2014 SSOC, so it is again before the Board.


FINDING OF FACT

The Veteran's service-connected disability, alone, does not result in a level of functional impairment sufficient to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU, including for extra-schedular referral.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Here, to this end, the Veteran was provided this required notice and information in a January 2010 letter, prior to the initial adjudication of this claim in the August 2010 SSOC, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and identified post-service VA and private treatment records were obtained and associated with his claims file so they could be considered.  He also was provided VA compensation examinations for medical opinions that, collectively, contain a description of the history of his service-connected disabilities, document and consider the relevant medical facts and principles, and record the relevant findings needed to determine the overall functional impact of his service-connected disabilities on his occupational functioning and potential entitlement to a derivative TDIU.  Indeed, these opinions were obtained on remand and at the direction of the Joint Motion for Partial Remand of this claim.  VA's duty to assist with respect to obtaining relevant records and an examination and medical opinion therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  TDIU

The Veteran contends he is unable to work in any meaningful capacity because of the service-connected post-operative residuals of his left inguinal herniorrhaphy and consequent scar, so entitled to a TDIU.  


A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Veterans Court (CAVC) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also 38 C.F.R. § 4.15.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met, so, too, as additional examples are disabilities affecting both upper and lower extremities.  38 C.F.R. § 4.16(a).

In this case, the Veteran has a 10 percent rating for a scar from his left inguinal herniorrhaphy (in other words from the surgery for the hernia), and a 0 percent, so noncompensable, rating for the other post-operative residuals.  Therefore, his service-connected disabilities arise from a common etiology.  However, the combined rating for these disabilities is just 10 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular criteria of § 4.16(a) for a TDIU.


Nevertheless, a TDIU is still grantable in this circumstance, albeit on an alternative extra-schedular basis under the special provisions of § 4.16(b), if it is shown he is indeed unemployable because of his service-connected disabilities.  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension (C&P) Service for this special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, but it is the rating official who is responsible for interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

The Veteran submitted an undated application for medical retirement from civil service in which he indicated he has recurrent hernias, absence of transfacia tissue, and that he is unable to lift, stand, or sit for lengthy periods.  He also claimed he has been disabled since July 1973.  A report dated in April 1975 indicates his application for disability retirement was medically approved effective April 16, 1975.

In a September 2004 statement, the Veteran's treating private physician, Dr. R., indicated the Veteran has numerous medical problems to include pain in his left hip and lumbar spine degenerative areas.  He also has a history of hypertension, prostatitis, gastrointestinal (GI) problems with gastritis and reflux esophagitis, chronic anxiety and stress, and depression.  This commenting physician stated the Veteran is totally and permanently disabled for any type a meaningful work.  He is unable to do any type of work for eight hours a day and is unable to maintain any type of position with stress or anxiety.  

During an October 2004 VA examination, the Veteran complained of pain and neuralgia along the left inguinal hernia site as well as neuralgia in his testicles.  A physical examination revealed the testicles had no swelling, erythema, or tenderness, and no residual hernia defect.  The diagnosis was status post left inguinal herniorrhaphy.  The examiner further noted that, while the Veteran had mild complaint of paresthesias and neuralgias in the left testicle and inguinal scar, the examiner did not think this caused any significant disability. 

In a February 2010 letter, the Veteran reported that, after his surgery in 1971, he was limited in his ability to lift.  He reported that, through the years, he has had a burning and stinging sensation in his abdomen and testicles and excruciating pain in his testicles - especially during driving or sitting for extended periods (more than 2 hours).  He pointed out that he was found totally disabled by the U.S. Postal Service in January 1974.  Since then, he has worked as an ordained minister, ministering to a congregation of 15-20 people and ministering in nursing and retirement homes approximately 20-25 hours per week.  Since becoming a minister, he has developed severe hypertension and depression.  

In his February 2010 formal application for a TDIU, the Veteran reported last working full time in August 1973.  He also indicated he had been a self-employed minister, working about 20-25 hours per week, since 1973.

In another letter from Dr. R. dated in February 2010, this physician explained the Veteran has numerous medical problems - including lumbar spine, coronary artery disease, hypertension, prostatitis, gastritis, reflux esophagitis, chronic anxiety, and arthritis.  Additionally, he had herniorrhaphy several years ago and has had sexual difficulty and pain in his scrotal area since.  He has had recent prostatitis with episodes of severe pain.  This commenting physician determined the Veteran is totally and permanently disabled for any type of meaningful work.

During an April 2010 VA examination, the Veteran reported pain in his testicles and burning and stinging that is present all the time, worse when he sits.  He was retired from the post office in 1974 and has worked as a pastor since.  After a physical examination finding right and left ilioinguinal neuritis with burning pain in the Veteran's testicles of a mild-moderate degree, the VA examiner concluded it does not cause disability or affect the Veteran's ability to work. 

In an August 2010 letter, Dr. D. indicated the Veteran is a patient of his whom he has been treating for the past three years (so since 2007 or thereabouts) for an aortic dissection.  The Veteran has multiple health problems - including lupus, hypertension, chronic obstructive pulmonary disease (COPD), coronary artery disease (status post 7 bypasses) and lower extremity claudication.  In his opinion, the Veteran is unable to perform any kind of work.

During an August 2012 VA examination, the Veteran reported having major issues with his right more than left hernia and, in fact, has had neuropathic pain on the right side.  He has had chronic weight-lifting restrictions due to the chronic hernia issues and still has pain on a fairly frequent basis that is much worse on his right side than left.  He has scars, as well.  On physical examination, the examiner did not observe any left inguinal hernia.  He noted the condition would prevent physical duties involving heavy lifting.  On scars examination, the examiner observed the Veteran's scar did not impact his ability to work.  After review of the claims file and physical examination, the examiner determined the service-connected left inguinal hernia would only prevent employment of a physical nature, not also of a sedentary nature.  This is due to the weight-lifting restrictions needed for the condition.  This VA examiner added that the Veteran's service-connected scar, on the other hand, would not affect any form of gainful employment - so not physical or sedentary.


The evidence in this case indicates the overall level of impairment resulting from the Veteran's service-connected disabilities admittedly is sufficient to preclude him from performing work that necessarily would be of a physically-demanding nature (specifically, involving heavy lifting), so presumably including the type of work he apparently did in his previous job with the U.S. Postal Service.  However, the October 2004 and April 2010 VA examiners determined that his service-connected disabilities did not cause any significant impairment, and the even more recent August 2012 VA examiner specifically concluded the Veteran is still able to perform satisfactorily in a sedentary or less physically demanding work setting.  The question then becomes whether this is a reasonable expectation when considering his level of education, prior work history and training.  The Board finds that it is, especially since he readily admits to having worked as a pastor, albeit part time and apparently self-employed, since stopping his work with the U.S. Postal Service many years ago during the mid 1970's.  His work as a pastor, which he apparently has been able to continue doing for these many years, cannot be said to have necessarily involved or required heavy lifting.  And none of the doctors that commented favorably on his supposed unemployability made this determination when only considering the service-connected disabilities, instead, also considered a whole litany of other medical ailments that included lupus, COPD, coronary artery disease (CAD) - status post bypass of 7 vessels, hypertension, lower extremity claudication, prostatitis, gastritis, reflux esophagitis, chronic anxiety, and arthritis.  But these numerous other medical ailments cannot factor into this important determination.

To reiterate, it ultimately is the adjudicator, not medical personnel, who make determinations regarding the Veteran's employment capabilities.  In making this determination, however, the Board is mindful that these medical assessments are based on a history he provided and physical examinations assessing the functional impact of his service-connected disabilities.  The VA opinions are consistent with the occupational assessments of the private examiners that, in the September 2004 and February 2010 letters, found the Veteran unemployable due to a number of nonservice-connected disabilities (not instead if just considering his service-connected disabilities).  In fact, the September 2004 letter did not address his service-connected disabilities, at all, and the February 2010 private opinion noted pain from these service-connected disabilities, but did not give an opinion that the post-operative residuals of the left inguinal herniorrhaphy, including the consequent scar, would alone render the Veteran unable to work in any substantially gainful or meaningful capacity.  Therefore, the Board finds that he is not incapable of substantially gainful employment based solely on his service-connected disabilities, irrespective of whether this employment is entirely sedentary or just less physically demanding than jobs he has had in years past, including with the U. S. Postal Service.

For these reasons and bases, the Board finds that the Veteran's service-connected disabilities are not sufficiently severe to cause unemployability that could be considered substantially gainful versus just marginal in comparison, and that there is no factor taking his case outside the normal impairment of earning capacity already contemplated by the assigned ratings under 38 C.F.R. § 4.1 for his service-connected disabilities to, in turn, warrant referring this case for extra-schedular consideration under the special provisions of § 4.16(b).


ORDER

This claim of entitlement to a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


